COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS



 


§


 




 


 


No. 08-11-00281-CV




IN THE INTEREST


§
 
§


 
Appeal from the
 




OF


 


65th Judicial
  District Court




 
 
M.C., A CHILD.


§
 
§


 
of El Paso
  County, Texas




 


 


(TC# 2010CM6361)




 


§


 




 


 


 




 


 


 



MEMORANDUM OPINION
 
            Pending before the Court is a joint
motion to render judgment in accordance with the agreement entered into by
Appellant, J.R.C., and Appellee, the Texas Department of Family and Protective
Services (the Department).  See Tex.R.App.P.
42.1(a)(2).  The motion is granted.  In accordance with the joint motion, we
reverse the portion of the trial court’s judgment terminating J.R.C.’s parental
rights to M.C. and affirm the portion of the trial court’s judgment appointing
the Department as permanent managing conservator of M.C.  The parties additionally request that we
leave intact the judgment terminating the parental rights of M.C.’s mother
because she not appealed the trial court’s judgment.  Given that the child’s mother has not
appealed, the trial court’s judgment has become final as to her and our opinion
and judgment will have no effect on the portion of the judgment terminating her
parental rights.  Finally, we make no
order as to costs because J.R.C. is indigent for purposes of appeal.
 
                                                                        GUADALUPE
RIVERA, Justice
January 25, 2012
 
Before McClure, C.J., Rivera, J., and Antcliff, J.